Citation Nr: 0706522	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder arising from an 
original grant of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for PTSD and 
assigned a 50 percent disability rating, effective February 
19, 2002.


FINDING OF FACT

The veteran's PTSD symptoms are of such a severity that they 
cause total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent initial disability rating are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Assignment of a 70 percent evaluation is contemplated for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006)

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

38 C.F.R. § 4.126(a) provides that when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  Further, the evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment.  

Factual Background

The veteran initially sought treatment for depression in 
September 1997 as a result of occupational stress and a 
recent divorce.  He reported decreased sleep, concentration, 
and energy.  He also referred to a lack of interest in 
activities and decreased self-esteem.  He complained of 
increased crying and self-isolation.  December 1997 VA 
treatment records reflect a diagnosis of recurrent major 
depression.  Medication was prescribed to treat his symptoms.  

The veteran underwent a VA PTSD examination in June 2002.  He 
reported nightmares one to two times a month, although he is 
able to sleep with medication.  The veteran stated that he is 
usually startled by loud sounds and is uncomfortable in 
crowds.  He is able to go to restaurants, but sits with his 
back to the wall.  He also shops late at night to avoid 
crowds.  He spends most of his time at home.  The veteran 
reported being twice divorced.  He also stated that his 
closest friend had died recently.  

The examiner noted that the veteran appeared dysphoric, with 
depressed mood and affect.  His thought processes and 
associations were logical and tight.  No confusion or memory 
impairment was noted.  The veteran was oriented in all 
spheres and no hallucinations or delusions were noted.  He 
reported a history of suicidal ideation; however, he did not 
report homicidal ideation. The examiner diagnosed chronic 
PTSD. 

The veteran testified during a RO hearing in January 2003.  
The veteran reported that he is easily startled by loud 
noises.  He experiences fear, anxiety, and panic around 
people and large groups.  He reported anxiety when 
interacting with authority.  He also stated that he does not 
interact with people socially, as he has been known to "fly 
off the handle real bad" when frustrated.   

The veteran underwent a VA PTSD examination in September 
2006.  He reported dreams once a month, although he is able 
to return to sleep.  He stated that his dreams cause him to 
wake up "tense and tight."  He reported constant intrusive 
thoughts of the war.  He reported continued social isolation, 
manifested in discomfort with crowds.  The veteran stated 
that he lives near a military base and the sound of loud guns 
being fired upsets him.  He reported considerable social 
isolation, with the exception of occasional AA meetings.  He 
lives alone and spends most of his time around his house.  He 
is not in a romantic relationship.  He does not work, and 
stated that he is afraid that if he were to work, he might 
hurt someone.  

The examiner noted that the veteran was casually groomed and 
cooperative during his examination, although he demonstrated 
limited eye contact.  His thought processes and associations 
were logical and tight.  No loosening of associations were 
noted, nor was any confusion displayed.  The veteran's memory 
was grossly intact.  He was oriented in all spheres.  He did 
not report experiencing either hallucinations or delusions.  
The veteran reported some suicidal ideation but denied 
intent.  He also denied homicidal ideations.  The veteran 
displayed symptoms of depression, although the examiner 
determined that some of the depression was related to the 
veteran's service-connected PTSD and some of the depression 
stemmed from other issues most likely related to childhood.  
The examiner noted that the veteran's mood was angry.  The 
examiner concluded that the veteran's level of anger would 
preclude gainful employment.  The veteran's GAF score was 45.  

Analysis

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  In this regard, the evidence indicates that the 
veteran suffers from chronic sleep impairment, constant 
flashbacks and intrusive thoughts, and occasional nightmares.  
His mood alternates between depression and irritability, with 
occasional outbursts of anger.  He demonstrates significant 
social isolation, hypervigilance, and a heightened startle 
response.  In September 2006, a VA examiner concluded that 
the veteran's level of anger would preclude gainful 
employment.  In light of probative evidence of total 
occupational and social impairment, the criteria for a 100 
percent initial disability rating are met.  

The evidence does not reveal manifestations of the veteran's 
PTSD warranting a rating different from that granted herein 
for a specific period or "staged rating."  Fenderson, 12 
Vet. App. 119, 126-27 (1999).

Duty to Notify and Assist

In view of the disposition of the matter on appeal herein 
that is fully favorable to the veteran, no useful purpose 
would be served by an analysis of VA's compliance with its 
duties to notify and assist, and further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

ORDER

A 100 percent initial disability rating for posttraumatic 
stress disorder (PTSD) is granted; subject to the laws and 
regulations pertaining to the payment of monetary benefits. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


